UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Address of principal executive offices) (Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: December 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS Annual Report December 31, 2013 Shelton Greater China Fund (800) 955-9988 www.sheltoncap.com email us at info@sheltoncap.com This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of Shelton Greater China Fund which contains information about the management fee and other costs. Investments in shares of Shelton Greater China Fund are neither insured nor guaranteed by the U.S. Government. Table of Contents December 31, 2013 Portfolio Manager Commentary 2 Historical Performances 3 About Your Fund's Expenses 3 Top Holdings and Sector Breakdown 4 Portfolio of Investments 4 Statement of Assets & Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm 11 Additional Information 11 Information Concerning Trustees and Officers 12 Portfolio Manager Commentary (Unaudited) December 31, 2013 Market Review The benchmark MSCI Greater China Index benchmark trended sideways for the first two months of the year and then downward through mid-April, at which point it was down just over 4% year-to-date. A rally in late April took the benchmark into positive year-to-date returns by month end. In mid-May the benchmark faltered again falling to a -10.44% year to date return by late June. From that point the general trend for the remainder of the year was positive, leaving the benchmark with a total return of 7.25% for 2013. The return in the Greater China region lagged the domestic US equity markets in spite of the continued high growth expectations for the Chinese economy. This can be attributed to several factors, including the lack of economic strength in the markets that fuel China’s export driven economy and uncertainty with regard to the reforms that will be implemented by a still relatively new political leadership. There is substantial concern in regard to the stability of the financial system due to the unrecognized bad debt held by Chinese banks and the lack of transparency in the shadow banking system. As with any developing market, the path may be volatile, but the underlying trends for China generally point to continued rapid economic expansion which should translate over the long term into value for the equity markets in the Greater China region. Fund Performance The Shelton Greater China Fund returned 4.34% in 2013. The fund performance was strongly correlated to the benchmark index through the first 6 months but didn’t rally as strongly as the benchmark during the second half of the year. The fund continues to be geographically well diversified across the region with exposure to China, Hong Kong and Taiwan, though the fund has shifted to more exposure to Hong Kong domiciled companies and less exposure to Taiwan than the benchmark index. The fund is diversified across market sectors, though the fund holdings do reflect the broad market with the majority of the assets invested in the Financial and Information Technology sectors. Long Term Market Themes The manager believes that China will continue to experience strong economic growth for the foreseeable future that will be reflected over the long term in the equity markets. The Greater China regions equity markets will continue to exhibit volatility, as lofty growth expectations, uncertainty due to the lack of transparency (relative to domestic US markets) and the potential influence of a very strong central government are digested through a still developing financial infrastructure. The manager will continue to maintain a portfolio diversified across the region and sectors, using the broad market as a guideline and over or under weighting by geography or sector as our views evolve. Sector concentrations as well as specific stock investments will be guided by macro events as well as the likely beneficiaries of changes in government policy. We continue to see opportunities in the Energy sector, especially those companies that can provide energy in a more pollution efficient manner. The construction and healthcare industries should continue to benefit from China’s continued rapid urbanization. China’s middle class will continue to grow rapidly and provide growth opportunities for companies positioned to sell consumer goods and services. Over the long term, the financial services sector will benefit from the continued opening of access to the Chinese financial markets to both foreigners and the growing Chinese middle class. William Mock Lead Portfolio Manager December 31, 2013 2 Historical Performance (Expressed in U.S. Dollars) (Unaudited) December 31, 2013 Average Annual Total Returns for years ended 12/31/13* Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Shelton Greater China Fund 4.34% 14.29% 3.80% MSCI Golden Dragon Index 6.89% 14.92% 9.25% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The performance figures stated above include the period during which the Fund operated as a closed-end company and the Fund may incur additional expenses as an open-end company. About Your Fund’s Expenses (Unaudited) December 31, 2013 The Fund’s adviser, Shelton Capital Managment (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the oncoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2013 to December 31, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the onging costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption fee of 2% for shares of the Fund purchased that are held 90 days or less from the date of purchase. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus Beginning Account Value July 1, 2013 (in U.S. Dollars) Ending Account Value December 31, 2013 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s net annual expense ratio of 1.98% (Shelton Capital contractually reimburses expenses to the extent total annual fund operating expenses with the exception of extrordinary expenses exceed the net expense ratio of 1.98% from May 1, 2013 to June 1, 2014), multiplied by the average account value over the period, multipled by 184 days divided by 365 days to reflect the one-half year period. 3 Top Holdings and Sector Breakdowns (Unaudited) December 31, 2013 Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 Tencent Holdings Ltd 5.2% 2 China State Const. 5.0% 3 China Everbright 4.8% 4 Taiwan Semiconductor 4.4% 5 China Construction H Shares 4.2% 6 Ind & Comm Bk China H Shares 4.1% 7 Bank of China Ltd. H Shares 4.0% 8 China Mobile HK Ltd 3.8% 9 The Link REIT 3.6% 10 Sands China Ltd. 3.6% Shelton Greater China Fund Portfolio of Investments December 31, 2013 Security Description Shares Value (Note 2) Common Stock (100.71%) Basic Materials (2.05%) Chemicals (0.81%) Kingboard Chemical $ Sinopec Shanghai H Shares Forest Products & Paper (0.71%) Lee & Man Paper Mfg Nine Dragons Paper Industrial (0.19%) BBMG Corporation H Shares China Natl Building Iron/Steel (0.12%) Angang New Steel Co* Mining (0.22%) Zijin Mining Group Total Basic Materials Communications (11.74%) Internet (5.20%) Tencent Holdings Ltd Telecommunications (6.54%) China Mobile HK Ltd Chunghwa Telecom Co Total Communications Security Description Shares Value (Note 2) Consumer, Cyclical (11.52%) Auto Manufacturers (1.57%) Great Wall Motor Com H Shares $ Home Furnishings (2.87%) Haier Elect Group Co Lodging (5.17%) Formosa Int'l Hotels Galaxy Entertainment* Sands China Ltd. Retail (1.91%) Intime Retail Group Sa Sa International Holdings Ltd. Total Consumer, Cyclical Consumer, Non-Cyclical (6.09%) Food (4.27%) China Mengniu Dairy Uni-President Enter. Want Want China Pharmaceuticals (1.82%) Sihuan Pharma Hldg Sinopharm Medicine TTY Biopharm Co, Ltd Total Consumer, Non-Cyclical Diversified (0.27%) Holding Companies - Diversified (0.27%) Wharf Holdings Ltd Total Diversified See accompanying notes to financial statements. 4 Shelton Greater China Fund Portfolio of Investments (Continued) December 31, 2013 Security Description Shares Value (Note 2) Energy (5.01%) Alternative Energy Sources (1.01%) China Longyuan Power H Shares $ GCL Energy Holdings* Coal (0.54%) China Shenhua Energy H Shares Fushan International Oil & Gas (3.46%) China Petro. & Chem. H Shares CNOOC Ltd PetroChina Co Ltd H Shares Total Energy Financial (35.49%) Banks (16.37%) Bank of China Ltd. H Shares BOC Hong Kong Ltd. China Construction H Shares Chongqing Rural Com. H Shares CNY Minsheng Banking H Share Hang Seng Bank Ltd. Ind & Comm Bk China H Shares Diversified Financial Services (3.45%) China Everbright Ltd Fubon Financial Hldg Hong Kong Exchanges Mega Financial Hldg Insurance (2.57%) AIA Group Ltd. PICC Ppty & Casualty Real Estate (13.10%) Cheung Kong Holdings China Overseas China Resources Land Limited Hysan Development Co Kerry Properties Ltd The Link REIT New World Development Sino-Ocean Land Hold Sun Hung Kai Ppty Lt Total Financial Industrial (10.94%) Electrical Component & Equipment (0.29%) Tianneng Power Intl Electronics (0.40%) Hon Hai Precision Engineering & Construction (5.03%) China State Const. Security Description Shares Value (Note 2) Industrial (Continued) Environmental Control (4.82%) China Everbright $ Miscellaneous Manufacturing (0.34%) Fosun International Transportation (0.06%) Kerry Logistics Net.* Total Industrial Technology (12.17%) Computers (1.96%) Asustek Computer Inc Lenovo Group Ltd Semiconductors (10.21%) CHIPBOND Tech. Corp. MediaTek Inc Taiwan Semiconductor Total Technology Utilities (5.43%) Electric (4.77%) China Resources Pwr Huaneng Power Intl Power Assets Hld Ltd Gas (0.66%) HK & China Gas Co Total Utilities Total Common Stock (Cost $9,081,329) Rights and Warrants (0.00%) Financial (0.00%) New World Developmnt Entitlement Rights — Total Rights and Warrants (Cost $0) — Total Investments (Cost $9,081,329) (a) (100.71%) $ Liabilities in Excess of Other Assets (-0.71%) ) Net Assets (100.00%) $ * Non-income producing security. (a) Tax cost of investments is $9,655,231. Net unrealized appreciation as of December 31, 2013 on a tax basis was $1,840,811. Gross unrealized appreciation was $3,535,111 and gross unrealized depreciation was $1,694,300. See accompanying notes to financial statements. 5 Shelton Greater China Fund Statement of Assets and Liabilities December 31, 2013 Assets Investments in securities, at value (Note 2) Common stock (cost $9,081,329) $ Total investment in securities at value (cost $9,081,755) Cash Foreign cash (cost $72,872 ) Dividend receivable Receivable for fund shares sold Total assets $ Liabilities Payable for fund shares repurchased (net of redemption fees) Fund Income Distribution Payable Payable to investment advisor (Note 4) Accrued administration fees (Note 4) Accrued trustee fees Accrued expenses Total liabilities $ Net assets $ Net assets consist of Paid-in capital Accumulated net investment income (loss) Accumulated net realized gain (loss) ) Unrealized net appreciation (depreciation) of investments Net assets $ Shares outstanding ($0.0001 per share par value, unlimited shares authorized) Net asset value per share $ See accompanying notes to financial statements. 6 Shelton Greater China Fund Statement of Operations For the Year Ended December 31, 2013 Investment income Interest income $ 24 Dividend income (net of foreign tax $33,044) (Note 1c, 1e) Total investment income Expenses Management fees (Note 3) Legal, audit, and compliance fees (Note 3) Custodian fees (Note 4) Accounting services (Note 5) Transfer agent fees (Note 5) Administration fees (Note 3) Registration Printing Trustees fees Insurance Total expenses Less Reimbursement (Note 3) ) Net expenses Net investment income (loss) Realized and unrealized gain (loss) on investments and foreign currencies (Note 1F) Net realized gain on investments and foreign currency transactions: Change in unrealized appreciation on investments and foreign currency transactions: ) Net realized and unrealized gain on investments and foreign currencies: Net increase (decrease) in net assets resulting from operations $ Shelton Greater China Fund Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 Year Ended December 31, 2013 Year Ended December 31, 2012 Operations Net investment income (loss) $ $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders Distributions from net investment income ) — Capital share transactions Increase (decrease) in net assets resulting from capital share transactions ) ) Total increase (decrease) in net assets ) ) Net assets Beginning of year End of year $ $ Including undistributed net investment income (loss) of: $ $ ) Transactions in the Fund’s shares Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares repurchased ) )(a) ) )(b) Net increase (decrease) )
